Citation Nr: 9934070	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  96-45 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to specially adapted housing assistance or a 
special home adaptation grant.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from December 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decision in November 
1993 by the Department of Veterans Affairs (VA) regional 
offices (RO) in Montgomery, Alabama.  This rating decision 
denied inter alia entitlement to specially adapted housing or 
special home adaptation grant.  Notification of some of the 
issues addressed in the rating decision was provided by the 
RO, although not until May 1996.  However, as was contended 
at the hearing before the undersigned Member of the Board in 
May 1999, the veteran has never been given notification by 
the RO of the denial of increased ratings for eczema, 
bilateral hearing loss and  tension headaches.  The RO is 
requested to ensure that the veteran receive proper 
notification of all issues denied in the November 1993 rating 
decision.

At the Board hearing May 1999, the veteran offered testimony 
on a number of issues that were not on appeal.  The Board has 
jurisdiction to address only the issues set forth on the 
title page off this decision.  38 U.S.C.A. § 7105 (West 
1991).


FINDINGS OF FACT

1.  Service connection has been granted for post traumatic 
stress disorder, evaluated as 100 percent disabling; 
intervertebral disc syndrome, evaluated as 60 percent 
disabling; urinary incontinence, evaluated as 60 percent 
disabling; second degree burns of the right leg, evaluated as 
10 percent disabling; tension headaches, evaluated as 10 
percent disabling; and multiple disabilities, all evaluated 
as noncompensable.  The veteran is entitled to special 
monthly compensation under 38 U.S.C. § 1114(s) and 38 C.F.R. 
§ 3.350(i).

2.  The veteran's service-connected disabilities have 
resulted in the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.


CONCLUSION OF LAW

The criteria for entitlement to specially adapted housing 
assistance are met. 38 U.S.C.A. § 2101(a) (West 1991); 38 
C.F.R. § 3.809 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

On a VA examination in September 1992, the was in a 
wheelchair.  In December 1993, a VA physician stated that the 
veteran was wheelchair dependent following a number of back 
surgeries.

A VA hospital report dated in August 1996 disclosed that the 
veteran ambulated with a motorized wheelchair.  

The veteran received a VA examination in November 1996.  With 
great difficulty he was able to get up from his wheel chair 
and sit on the examining table.  Tremors of both lower 
extremities were noted.  He had decreased sensation in L5, S1 
nerve root distribution.  Diagnoses included chronic low back 
pain secondary to narrowing of the neural foramina, post disc 
bulging at L3, L4, L5-S1, degenerative disc disease at L4-5; 
weakness in both lower extremities secondary to poly 
radiculopathy which showed weakness in the lower extremities 
due to the back condition. 

The veteran had a VA neurological examination in April 1998.  
He complained of chronic neck and back pains and pain in the 
leg and numbness of both of his legs.  The examiner stated 
that the veteran had difficulty walking due to weakness of 
the leg and chronic back pain.  He had had four lumbar 
laminectomies, the last in 1992.  On evaluation of the motor 
system, the examiner stated that the veteran was wheelchair 
bound.  Strait leg raising was to 90 degrees bilaterally with 
pain in the lumbosacral area.  Sensory examination showed 
decreased pain and touch sensation on the left side of the 
arm and leg.  The pertinent diagnoses were chronic neck and 
back pain and sensory deficit of the left arm and leg 
secondary to neck and back injury.

At the hearing in May 1999, the veteran testified that after 
his third operation he stated having major problems 
ambulating.  At first he used a cane but then he went to a 
wheelchair because he kept falling with the cane.  He stated 
that he could not stand unassisted because of pain.  He 
transferred his body to his bed by using his arms.  The 
representative requested that the case be remanded for 
comprehensive special examinations to determine if the 
veteran has functional loss of use of the lower extremities.   

Legal Analysis.

The veteran has requested a certificate of eligibility for 
financial assistance in acquiring specially adapted housing.  
Under 38 C.F.R. § 3.809 a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
U.S.C. 2101(a) may be extended to a veteran if the following 
requirements are met: 

	(a)	Service. Active military, naval or air service 
after April 20, 1898, is required.  Benefits are not 
restricted to veterans with wartime service. 
	(b)	Disability.  The disability must have been incurred 
or aggravated as the result of service as indicated in 
paragraph (a) of this section and the veteran must be 
entitled to compensation for permanent and total disability 
due to: 
	(1)	The loss, or loss of use, of both lower 
extremities, such as to 	preclude locomotion without the aid 
of braces, crutches, canes, or a 	wheelchair, or 
	(2)	Blindness in both eyes, having only light 
perception, plus the 	anatomical loss or loss of use of 
one lower extremity, or 
	(3)	The loss or loss of use of one lower extremity 
together with 	residuals of organic disease or injury which 
so affect the functions of balance 	or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
	canes, or a wheelchair. 
	(4)	The loss or loss of use of one lower extremity 
together with the 	loss of loss of use of one upper 
extremity which so affect the functions of 	balance or 
propulsion as to preclude locomotion without the aid of 
braces, 	crutches, canes, or a wheelchair.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  See C.F.R. § 
3.809(d).

Under 38 C.F.R. § 3.809a, a certificate of eligibility for 
assistance in acquiring necessary special home adaptations, 
or, on or after October 28, 1986, for assistance in acquiring 
a residence already adapted with necessary special features, 
under 38 U.S.C. 2101(b) may be issued to a veteran who served 
after April 20, 1898, if the following requirements are met: 

	(a)	The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under § 3.809 nor had the veteran previously received 
assistance in acquiring specially adapted housing under 38 
U.S.C. 2101(a). A veteran who first establishes entitlement 
under this section and who later becomes eligible for a 
certificate of eligibility under § 3.809 may be issued a 
certificate of eligibility under § 3.809. However, no 
particular type of adaptation, improvement, or structural 
alteration may be provided to a veteran more than once. 
	(b)	The veteran is entitled to compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands.

After considering all of the evidence, the Board finds that 
the veteran's service-connected disabilities have resulted in 
rendering him wheelchair bound.  As early as 1993, a VA 
physician reported that he was wheelchair dependent.  On the 
most recent VA examination, the veteran was again described 
as wheelchair bound.  As indicated above, the term "preclude 
locomotion" means the necessity for regular and constant use 
of a wheelchair, braces, crutches or canes as a normal mode 
of locomotion although occasional locomotion by other methods 
may be possible. Accordingly, the Board concludes that the 
criteria for entitlement to specially adapted housing 
assistance are met.  The Board notes that in light of the 
allowance of the claim for eligibility for specially adapted 
housing assistance under 38 C.F.R. § 3.809, the veteran is 
precluded from entitlement to a special home adaptation grant 
under 38 C.F.R. § 3.809a.

ORDER

Entitlement to specially adapted housing assistance is 
granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

